Determination of respondent New York City Department of Housing Preservation and Development (HPD), dated February 29, 2012, which, after a hearing, terminated petitioner’s Section 8 rent subsidy, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alexander W Hunter, Jr., J.], entered October 9, 2012), dismissed, without costs.
The challenged determination is supported by substantial evidence (see generally Matter of Purdy v Kreisberg, 47 NY2d 354, 358 [1979]). Petitioner made numerous false representations to HPD about her income and employment status, despite multiple warnings that doing so could result in termination of the subsidy. Petitioner’s argument that she mailed pay stubs to HPD and relied upon the erroneous advice of an HPD employee is unavailing. The Hearing Officer discredited petitioner’s testimony to that effect, and there is no basis upon which to disturb this credibility determination (see Matter of Beckles v Cestero, 102 AD3d 559 [1st Dept 2013]).
*430The penalty imposed does not shock one’s sense of fairness under the circumstances (see e.g. Matter of Perrette v New York City Dept. of Hous. Preserv. & Dev., 105 AD3d 401 [1st Dept 2013]; Matter of Gerena v Donovan, 51 AD3d 502 [1st Dept 2008]). Concur — Gonzalez, P.J., Sweeny, Richter and Clark, JJ.